Order entered December 10, 2012




                                              In The
                                      Court of SAppea15
                            jf iftb   ilarict of V.1exa5 at    )11   allag
                                      No. 05-12-00392-CR
                                      No. 05-12-00393-CR
                                      No. 05-12-00394-CR
                                      No. 05-12-00395-CR
                                      No. 05-12-00396-CR
                                      No. 05-12-00397-CR
                                      No. 05-12-00398-CR

                           MARCUS ANTRAY THOMAS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
              Trial Court Cause Nos. F06-65061-R, F06-65062-R, F06-65539-R,
                    F06-65970-R, F06-73553-R, F06-73554-R, F06-87892-R

                                            ORDER

       The reporter's record was due in these cases on May 18, 2012. On June 5, 2012, the

Clerk of the Court sent notice that the reporter's record was overdue. On July 10, 2012, the

Court abated these appeals and ordered the trial court to make findings regarding why the

reporter's record was not filed.

       In an order entered on August 27, 2012, the Court adopted the trial court's findings that

Yolanda Atkins is the court reporter who recorded the proceedings, that Atkins stated to the trial
court her notes are available and can be transcribed, and the record was late because she received

late notice of the appeals and she lost some of her equipment in an auto burglary. The Court's

order noted that Atkins had transmitted a one-volume reporter's record of the sentencing hearing

in these appeals but she had not transmitted for filing a reporter's record of the plea hearing. The

Court ordered Atkins to file the reporter's record of the January 8, 2008 plea hearing within

fifteen days. To date, Atkins has not complied with the Court's August 27, 2012 order.

        Accordingly, we ORDER Court Reporter Yolanda Atkins to file the record of the

January 8, 2008 plea hearing on or before December 31, 2012. If Yolanda Atkins does not file

the record by the date specified, we will order that she not sit as a court reporter until the record

is filed in these appeals.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Yolanda Atkins, and to counsel for all parties.


                                                          ar21.gL,           /A4J
                                                      LA A MYERS
                                                      JUSTICE